DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-22, filed October 25th 2021 are the subject matter of this Office Action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
 As indicated in the Office Action of 04/23/2021, claims 6-7 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/19/2021. Claims 1-5, 8-22 are the subject matter of this Office Action.

Response to Amendment
Applicant’s amendments, filed 10/25/2021 are acknowledged. Applicant has amended the scope of the claims to wherein the cancer subject comprises metastatic cancer or a cancer relapse. In addition, Applicant has removed “wax” from the genus of lipids embraced in Formula (I). Applicant has also added new claim 22 directed to wherein the patient comprises endometrial carcinoma or cancer of the cervix or ovaries.  
 Applicant's arguments, filed 10/25/2021 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application. 
 
Claim Rejections - 35 USC § 102-Rejection Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 
 Claim(s) 1-5 and 8-22 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sengupta (WO2014/201376 published 12/18/2014) as evidenced by Reagan-Shaw et al (FASEBJ Vol. 22 pages 659-661 published 2007).
 Sengupta teaches compounds of Formula (I) including compound 25 which reads on the following elected species of linker is –CH2CH2- and lipid is cholesterol (page 25). The treatment of subjects comprising metastatic tumors by administering 2 to said human neoplastic patient which reads on the limitation of claim 11 (Table 1 of Reagan-Shaw). 
Regarding the limitation of claims 12-13, Sengupta teaches intravenous administration of said antineoplastic compound, wherein said compound is formulated as a liposome ([0103]-[0106], [0133], [0142-0145], page 72). 
  Regarding the limitation wherein the administration of 185-370  mg/m2 dose of compound 25 induces immune memory in the metastatic cancer patient, enhances the expression of immunoglobulin kappa C (claim 14), induces the immune memory in the metastatic cancer patient through immunopotentiating molecules (claims 15-16, 19-21) or triggers a humoral response through B-cells in the metastatic cancer patient (claims 17-18), although said properties are not explicitly described in the cited prior art of Sengupta., the compound (compound 25),  the active step of administration (intravenous administration), the dose (185-370 mg/m2) and the patient (a subject comprising metastatic tumors) are identical to that of instantly claimed. Therefore, the property of compounds of Formula (I) to yield the functional results in the metastatic cancer patient embraced in the instant claims must necessarily be present in the prior 
 
  Applicant traverses the rejection. Applicant asserts that Sengupta does not specifically teach the method of treating subjects having cancer metastasis or cancer relapse and requests reconsideration and withdrawal of the rejection. 
 
Response to Arguments
Applicant’s arguments, filed 10/25/2021 have been carefully considered. Regarding Applicant’s contention that Sengupta does not specifically teach the method of treating subjects having cancer metastasis or cancer relapse comprising administration of a compound of Formula (I) or Formula (II), said argument is unpersuasive. The treatment of patients comprising metastatic tumors by administering platinum containing compounds of Formula (I), such as the elected compound 25,  in 2 to said human neoplastic patient and reads on the limitation of the instant claims. (Sengupta: [0127], [0129], [0164]; Table 1 of Reagan-Shaw). As disclosed above, the methodology of Sengupta reads on every limitation of the pending claims and therefore, the rejection is maintained. 
 
 Conclusion
In view of the rejections set forth above, no claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628